Citation Nr: 1447837	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-11 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 percent for varicose veins, right lower extremity.

2.  Entitlement to an increased evaluation in excess of 10 percent for varicose veins, left lower extremity, status post saphenous vein ligation and stripping with scar.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel








INTRODUCTION

The Veteran served on active duty with the United States Army from December 1982 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction currently lies with the RO in Detroit, Michigan, where the Veteran currently resides.

The issues were previously before the Board in October 2013, and were remanded for further development.  It has now been returned to the Board for further appellate review.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, while the Veteran indicates that his legs bother him while driving; he continues to be employed as a truck driver.  Therefore, the question of entitlement to TDIU has not inferred at this time.

The Board has reviewed the Veteran's Veterans Benefits Management System (VBMS) claims file as well as his electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Pursuant to the Board's October 2013 remand, the Veteran underwent a VA artery and vein conditions examination in January 2014.  The examiner indicated that the Veteran's claims file was reviewed.  When asked whether the Veteran has now or has ever had a vascular disease (arterial or venous), the examiner provided only a diagnosis of varicose veins, right lower extremity, diagnosed in 1986, but failed to include the Veteran's previous diagnosis of varicose veins in the left lower extremity.  Despite indicating no present or previous diagnosis of varicose veins in the left lower extremity, the examiner then went on to state in the medical history portion of her report that the Veteran had been diagnosed with varicose veins in the bilateral lower extremities since 1986.  Also, because of the examiner's failure to include the Veteran's previous diagnosis of varicose veins in the left lower extremity, the examiner also failed to include the fact that the Veteran had a scar present on his left shin.  Evidence of a scarring is reflected on the Veteran's January 2009 VA examination, and he is also service-connected for such.  Consequently, the Board finds that the January 2014 VA examination is inadequate.  A new examination is warranted.   

The October 2013 remand also requested that the Veteran be provided with authorizations for the release of private treatment records not currently on file.  The RO was then requested to obtain these records and associate them with the claims file.  In November 2013, the Veteran provided a completed and signed VA Form 21-4142 (Authorization and Consent to Release Information to VA).  The VA Form 21-4142 included two private treatment providers, Dr. B.M., and Bloomfield Urgent Care.  While it appears that the Veteran attached some medical records from these providers along with the signed authorization, it is unclear whether they are the complete records.  On remand, the complete treatment records should be obtained.

A remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as the record reflects ongoing VA treatment, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete private treatment records from the providers listed in the November 2013 VA Form 21-4142, Dr. B.M. and Bloomfield Urgent Care.  

2.  Obtain any updated VA treatment records from the VAMC in Detroit, Michigan, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since October 2013.

3.  Thereafter, schedule the Veteran for a VA vascular examination to evaluate the extent and severity of his varicose veins of the right lower extremity and his varicose veins of the left lower extremity, status post saphenous vein ligation and stripping with scar.  The entire claims file (i.e. the paper claims file and all relevant electronic medical records) must be reviewed by the examiner.  All necessary tests, as well as any other recommended examinations or photography, must be conducted and all clinical manifestations attributable to the varicosities in both lower extremities must be reported in detail.  

The examiner must provide detailed descriptions for both lower extremities as to the location and size of all varicosities, as well as the presence and severity of any edema, stasis pigmentation, eczema, subcutaneous induration, ulceration, and pain.  Ensure that the examiner provides all information required for rating purposes, to include information required to rate the surgical scarring in his left lower extremity associated with his past vein stripping procedure.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



